COURT 
OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-346-CR
 
JULIE 
ANNE LYNCH                                                               APPELLANT
 
V.
THE 
STATE OF TEXAS                                                                  STATE
----------
FROM 
THE COUNTY CRIMINAL COURT NO. 4 OF DENTON COUNTY
----------
MEMORANDUM 
OPINION
AND 
 JUDGMENT
----------
        We 
have considered the “Appellant’s Motion To Withdraw Notice Of Appeal.” The 
motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. 
R. App. P. 42.2(a). No 
decision of this court having been delivered before we received this motion, we 
grant the motion and dismiss the appeal. See id.; Tex. 
R. App. P. 43.2(f).
 
                                                                  PER 
CURIAM
 
PANEL 
D:   CAYCE, C.J.; DAY, and LIVINGSTON, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
September 11, 2003